DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO 2017/043538) in view of Hokazono et al. (US 2001/0050741) and Ishida et al. (US 2014/0148547).  Note that Ikegami (US 2018/0251398) will be used as the English translation of Ikegami (WO ‘538), and all citations hereinafter will refer to Ikegami (US ‘398).
Regarding claim 1, Ikegami discloses a cover member that enables realization of a display having less reflection of the background and excellent anti-sparkle properties wherein the display cover member includes a light transmissive plate and a coating film that covers at least a portion of a principal surface of the plate and forms the uneven surface, see abstract, Fig. 1 and [0011].  The reference further discloses the arithmetic mean roughness Ra is 0.04 to 0.3 microns, and an absolute value of a skewness of the roughness profile Rsk is 2 or less [0009 & 0010].  Additionally, the reference discloses a mean width of roughness profile elements (RSm) as 1 to 30 microns, see abstract.  Note that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  See MPEP 2144.05 I.
	While the reference discloses the coating film can be formed of silicon oxide, the reference fails to disclose the film as containing a CF3(CH2)n-group [0071].
	Hokazono discloses an antireflection film comprising a transparent support having thereon a low refractive index layer wherein the layer comprises a sol-gel component and inorganic fine particles, see abstract and [0090 & 0091].  The reference further discloses that the sol-gel component contributes to the improvement in productivity, film strength, and scratch resistance and includes an organosilane such as CF3CH2CH2Si(OCH3)3 [0090 & 0094-0101].  Additionally, the reference discloses the inorganic fine particle as silica and as comprising from 3 to 90% by mass of the layer, which corresponds to silica as a main component [0139-0142].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating film of Ikegami to comprise the composition of the low refractive index layer of Hokazono as a known layer used in antireflection films with improved productivity, film strength and scratch resistance; see Hokazono [0090] & Ikegami [0074].
	Neither reference discloses the claimed gloss value measured at 60°.
	Ishida discloses various kinds of displays of smart phones, televisions, personal computer monitors or the like employ an antireflection member (antireflection film) whose surface has gloss to make images look high in contrast [0004].  The reference further discloses that the 60° gloss value is preferably greater than or equal to 75% [0052].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the display cover of Ikegami to have the gloss value of Ishida as a known value suitable for various kinds of displays; see MPEP 2144.05 I.
	Regarding claims 2 and 3, Ikegami discloses the thickness of the coating film as from 0.1 microns to 5 microns [0072]; see MPEP 2144.05 I.
  	Regarding claim 4, Ikegami discloses the coating film covers at least a portion of a principal surface of the light-transmissive plate, which corresponds to a portion of the plate being exposed.
	Regarding claim 5, Ikegami discloses a mean width of roughness profile elements (RSm) as 1 to 30 microns, see abstract; see also MPEP 2144.05 I.
	Regarding claim 6, the reference discloses an absolute value Rsk of a skewness of the roughness profile Rsk of the uneven surface as 2 or less [0010]; see MPEP 2144.05 I.
	Regarding claim 7, the reference discloses the arithmetic roughness (Ra) of the uneven surface as 0.04 microns or more and 0.3 microns or less [0039]; see MPEP 2144.05 I.
	Regarding claim 10, Hokazono discloses the low refractive index layer as including a CF3CH2CH2-group, see above discussion.
	Regarding claim 11, Ishida further discloses that the 60° gloss value is preferably greater than or equal to 75% [0052]; see MPEP 2144.05 I.
	Regarding claim 12, Ikegami discloses the light-transmissive plate as glass [0047].
	Regarding claim 13, the reference discloses the glass plate as chemically strengthened [0018].
	Regarding claim 15, the reference discloses the light transmissive plate as having a thickness from about 0.01 mm to about 10 mm [0048]; see MPEP 2144.05 I.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO 2017/043538) in view of Hokazono et al. (US 2001/0050741) and Ishida et al. (US 2014/0148547) as applied to claim 1 above, and further in view of Nakamura et al. (US 2007/0285776).  Note that Ikegami (US 2018/0251398) will be used as the English translation of Ikegami (WO ‘538), and all citations hereinafter will refer to Ikegami (US ‘398).
Ikegami in view of Hokazono and Ishida discloses the antiglare film-coated substrate of claim 1 comprising a transparent substrate.  The references, however, fail to disclose the claimed fluorine content.
Nakamura discloses an anti-reflection film that includes a low refractive index layer wherein the content of fluorine atoms is controlled in order to reduce the refractive index of the low refractive index layer and provide the low refractive index layer with cohesive force and adhesion to the underlying layer, see abstract and [0083].
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the amount of fluorine in the layer disclosed by Ikegami in view of Hokazono in order to reduce the refractive index and provide a cohesive force and adhesion to the underlying layer.  While the references fail to disclose the claimed value, wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, absent a showing of criticality, see MPEP 2144.05 II.  As such, it would have been obvious to one of ordinary skill in the art to adjust the fluorine content in the layer for the above reasons.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami et al. (WO 2017/043538) in view of Hokazono et al. (US 2001/0050741) and Ishida et al. (US 2014/0148547) as applied to claim 1 above, and further in view of Schulz et al. (US 2014/0374377).  Note that Ikegami (US 2018/0251398) will be used as the English translation of Ikegami (WO ‘538), and all citations hereinafter will refer to Ikegami (US ‘398).
Ikegami in view of Hokazono and Ishida discloses the antiglare film-coated substrate of claim 1 comprising a transparent substrate.  The references, however, fail to disclose the substrate as curved.
Schulz discloses an antireflection coating on a substrate such as curved glass for optical applications, see abstract and [0002].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Ikegami to comprises a curved glass substrate as a known substrate suitable for optical applications requiring an antireflection coatings.
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.
To the extent Applicant argues that Ikegami teaches away from the claimed gloss value, as discussed during the October 1, 2021 interview, a given course of action often has simultaneous advantages and disadvantages and this does not necessarily obviate a motivation to combine the references. See, e.g., Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006). See Winner, 202 F.3d at 1349 n.8 “The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.”  
	In this case, while Ikegami does mention that if the gloss value is too large, the display tends to be likely to reflect the background [0046], Ishida discloses that if the gloss value is below 65%, then it is felt that glossiness is insufficient [0052].  According to Ishida, the gloss value is “particularly preferred to be greater than 75%” [0052].  As such, Examiner maintains the position that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ikegami with the gloss values of Ishida in order to achieve sufficient glossiness.
Further, while Applicant is correct that Ikegami discloses limiting the gloss value to decrease background reflections, the reference does not set a limit on the maximum gloss value.  Instead, the reference discloses preferred embodiments regarding gloss values.  Examiner notes that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; see MPEP 2123.
Additionally, regarding Applicant’s argument that the only motivation for increasing the gloss value of Ishida is “borne out of hindsight,” it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding Applicant’s argument that the range submitted for Rsm as well as the claimed combination of Rsk and Rsm yield improved yet not reasonably predictable results, Examiner notes that in order to establish criticality, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, see MPEP 716.02(c)(II). Applicant must show the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage, see MPEP 716.02(a). Further, any assertion of unexpected results must be compared with the closest prior art, see MPEP 716.02(e). 
In response to Applicant’s argument that the specification shows unexpected results for the claimed ranges, Examiner notes that Applicant’s arguments are not commensurate in scope with the claims. Applicant’s examples in Table 3 are directed to a coating made using a specific composition, with a specific application method and have a specific thickness value (see Tables 2 and 3). None of these features are present in claim 1. 
Additionally, evidence of unexpected results must also compare the claimed invention with the closest prior art; see MPEP 716.02(e) III. Applicant has not provided any comparison of the claimed invention to the disclosed display cover member. Given the results are not commensurate in scope with the claims and the lack of comparison between the closest prior art, Applicant has not established criticality of the claimed range.
For the above reasons, Examiner maintains the rejections under 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA A AUER/
Primary Examiner, Art Unit 1783